Case 2:19-cv-OO470-ES-I\/|AH Document 1 Filed 01/15/19 Page 1 of 30 Page|D: 1

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

KIMBERLY HARDMON, an individual

Plaintiff, CIVIL ACTION - LAW
v.
No.

 

ARSAN L. WOMACK, an individual;
ELEMENT FINANCIAL CORP., a business
entity; ELEMENT TRANSPORTATION
ASSET TRUST, a business entity; PNC
EQUIPMENT FINANCE, LLC, a business
entity; GDS EXPRESS, INC., a business
entity; JOHN DOES 1-10, fictitious
individuals; and ABC COS. 3-10, fictitious
business entities,

 

Defendants

 

DEFENDANT, GDS EXPRESS, INC.’S NOTICE OF REMOVAL

Pursuant to 28 U.S.C. §§ 1332, l44l, and 1446, Defendant, GDS Express, Inc.
(“Removing Defendant”), by and through counsel, gives Notice of Removal of this action from
the Superior Court of New Jersey, Middlesex County to the United States District Court District
of New Jersey and in support thereof, states as follows:

REMOVAL IS TIMELY UNDER ;8 U.S.C. 8 1446

l. This action Was initially commenced by Plaintiff, Kimberly Hardmon, in the
Superior Court of New Jersey, Middlesex County, on April l9, 2018; Plaintiff filed her Third
Amended Complaint, identifying Moving Defendant on or about November 28, 2018. See
Plaintiffs Third Amended Complaint, attached as Exhibit “A.”

2. The action arises out of a motor vehicle accident that occurred on July 14, 2016,
on the New Jersey Turnpike North, in Elizabeth, Union County, NeW Jersey. See Exhibit “A,”

111, First Count.

Case 2:19-cv-OO470-ES-I\/|AH Document 1 Filed 01/15/19 Page 2 of 30 Page|D: 2

3. The Notice of Removal is being filed within 30 days after receipt by Removing
Defendant where the complaint was served on December 19, 2018, and is removable in
accordance with 28 U.S.C. § l446(b)(3). See Affidavit of Service, attached as Exhibit “B.”

4. Pursuant to 28 U.S.C. § l446(b)(d), upon filing of this Notice of Removal,
Removing Defendant will file a Notice of Filing of Notice of Removal in the State Court action
pending in the Superior Court of New Jersey, Middlesex County, and will provide written notice
to Plaintiff. See Notice of Filing of Notice of Removal, attached as Exhibit “C.”

DIVERSITY OF CITIZENSHIP EXISTS UNDER 28 U.S.C. 1332

     

5. Plaintiff is a citizen of the State of New Jersey with an address of P-4 Quincy
Circle, Dayton, NJ 083310-1339. See Police Report, Attached as Exhibit “D.”

6. Defendant, GDS Express, Inc. is a corporation organized and existing under the
laws of the State of Ohio with a principal place of business at 1270 Hilbish Avenue, Akron, OH
443 12.

7. Defendant, Element Transportation Asset Trust is a Delaware statutory trust with
a principal address at 940 Ridgebrook Road, Sparks, MD 2l152.

8. Defendant, Element Financial Corp., is a Delaware company With a principal
place of business at 181 Bay Street, Suite 2830, Toronto, Ontario M5J 2T3 (Canada).

9. Defendant, PNC Equipment Finance, LLC, is a Delaware company with its
principal place of business at 300 Fifth Avenue, Pittsburgh, PA 15222.

lO. Upon information and belief, at all material times, Defendant, Arsan L. Womack
was and is a citizen of the Commonwealth of Pennsylvania, residing at 71740 Robinwood Drive,

Tobyhanna, PA 18466. See Exhibit “D.”

Case 2:19-cv-00470-ES-I\/|AH Document 1 Filed 01/15/19 Page 3 of 30 Page|D: 3

ll. To the best of Moving Defendant’s knowledge and belief, Defendant Arsan L.
Womack has not been served with a copy of the Summons and Complaint, as service has not
been perfected by the filing of an Aff`idavit of Service with the Superior Court of New Jersey,
Middlesex County, prior to the filing of this Notice of Removal; therefore Removal is
permissible. See Encompass Ins. C0. v. Stone Mansion Rest. Inc., 902 F.3d 147 (3d Cir. 2018).

12. Element Transportation Asset Trust, Element Financial Corp. and PNC
Equipment Finance, LLC have been notified of Moving Defendant’s intention to remove this
case to Federal Court and none of these Defendants object to the removal pursuant to 28 U.S.C.
§ 1441. See Affidavits on behalf of Defendants, attached hereto as Exhibit “E.”

13. Therefore, diversity of citizenship exists under 28 U.S.C. § 1332.

AMOUNT IN CONTROVERSY EXCEEDS $75.000

14. Plaintiff’s Amended Complaint alleges throughout that she was severely and
permanently injured. See Exhibit “A.”

15. Plaintiffs Amended Complaint specifically alleges that she was “severely and
permanently injured, suffered great pain and mental anguish, was and will in the future require
medical care and attention due to the permanent nature of the injuries sustained, was and will in
the future be compelled to expend large sums of money for said medical care and attention in an
attempt to cure herself, and was and will in the future be prevented from engaging in her normal
pursuits and daily activities.” See Exhibit “A,” at {I4 (Count l), IS (Count 3), 115 (Count 4), 115
(Count 5).

16. lt is patent on the face of the Complaint that the total damages sought exceed
$75,000 and as such, the amount in controversy exceeds the jurisdictional threshold of $75,000,

exclusive of interest and costs, required by 28 U.S.C. § l332(a).

Case 2:19-cv-00470-ES-I\/|AH Document 1 Filed 01/15/19 Page 4 of 30 Page|D: 4

DIVERSITY JURISDICTION IS SATISFIED

15. Based upon the above, this Court has original subject matter jurisdiction over this
action pursuant to 28 U.S.C. § 1332 in that Plaintiffs Complaint presents a case where the
amount in controversy is alleged to exceed $75,000 and the controversy exists between citizens
of different states.

16. Removing Defendant will promptly file a copy of this Notice with the Clerk of the
Superior Court of New Jersey, Middlesex County in the State Court Action as required by 28
U.S.C. § l446(d) and provide written notice to Plaintiff.

17. Venue is proper in that the events or omissions giving rise to the claim occurred
in Middlesex County, New Jersey, which is situated in this Judicial District. See 28 U.S.C. §
1391(b)(2).

18. In filing this Notice of Removal, Removing Defendant does not Waive any
defenses that may be available to them.

19. This Notice of Removal is signed pursuant to Rule ll of the Federal Rules of
Civil Procedure.

Respectfully submitted,

  
   
 

SALMON RICCHE .`INGER & TURCHI LLP

 

Zachary J. Bzill' d, Esquire
David J. Jones, " squire
123 Egg flarbor Road, Suite 406
Sewell, NJ 08080
zballard@srstlaw.com
dj ones@srstlaw.com
(856) 354-8074 - Phone
(856) 354-8075 - Fax
Attorneys for Defendant,
GDS Express, Inc.

Dated: January 15, 2019

Case 2:19-cv-00470-ES-I\/|AH Document 1 Filed 01/15/19 Page 5 of 30 Page|D: 5

CERTIFICATE OF SERVICE
I, David J. Jones, Esquire, Attorney for Defendant, GDS Express, Inc. hereby certifies
that I served a true copy of the foregoing Notice of Removal on the foregoing counsel by U.S.
Mail, postage pre-paid:

Sean M. Mahoney, Esquire
Stathis & Leonardis, L.L.C.
32 South Main Street
Edison, New Jersey 08837
Attorney for Plaintiff, Kimberly Hardmon

Andrew J. Bayne, Esquire
The Bayne Law Group LLC
116 Village Boulevard, Suite 235
Princeton, NJ 08543-3036
Attorneyfor Defendants, Element Transportation Asset T rust
and Element Financial Corp.

Thomas P. Stevens, Esquire
FLAMM WALTON HEIMBACH
794 Penllyn Pike, Suite 100
Blue Bell, PA 19422
Attorney for Defendant, PNC Equipment Finance, LLC

Arsan L. Womack
71740 Robinwood Drive
Tobyhanna, PA 18466
Unrepresented Party

SALMON RICCI'IEZ NGER & TURCHI LLP

By:

 

Zachary J. Ballvarcj Esquire

David J. Jones, E quire

123 Egg Harbor Road, Suite 406

Sewell, NJ 08080

zballard@srstlaw.com

djones@srstlaw.com

(856) 354-8074 - Phone

(856) 354-8075 _ Fax

Attorneys for Defendant,
Dated: January 15, 2019 GDS Express, Inc.

Case 2:19-cv-00470-ES-I\/|AH Document 1 Filed 01/15/19 Page 6 of 30 Page|D: 6

Exhibit “A”

 

Casei)i3-81815'23%_71%'5§11§"§%1??%HU?$§l\i/\ §§ado?ééli'§!§r?$ n§’;ath/Zd>ifa§@d§§§€'f>f 7

Stathis & Leonardis, L.L.C.

32 South Main Street

Edison, New Jersey 08837

(732) 494-0600 File N0:16-38308MM
Attorney for Plaintift`

Sean M. Mahoney Bar ID #15581-2015

 

KIMBERLY HARDMON, an individual, : SUPERIOR COURT OF NEW JERSEY
: LAW DIVISION - MI])DLESEX COUNTY

Plaintiff, : DOCKET NO: MID L 2275-18
v. .
: Civil Action
ARSAN L. WOMACK, an individual; : Third Amended
ELEMENT FINANCIAL CORP., a : Complaint & Jury Demand

business entity; ELEMENT TRANS- .
- PORTATION ASSET TRUST, a business :
entity; PNC EQUIPN[ENT FINANCE,

LLC, a business entity; GDS EXPRESS,

INC., a business entity; JOHN DOES 1-10, :
fictitious individuals; and ABC COS. 3-10, :
fictitious business entities, :

Defendants.

 

Plaintiff, Kimberly Hardmon by way of Third Amended Complaint in this matter, says:

F]RST COUNT

1. On or about Ju]y 14, 2016, the Plaintiff`, Kimberly Hai'dmon Was the owner of
a motor vehicle being operated by her on the New Jersey Turnpike North in the City of
Elizabeth, County of Union, and State of New Jersey.

2. At the time and place aforesaid, the Defendant, Arsan L. Womack, as servant,
agent and/or employee of Defendant, Element Fina.ncial Corp. and/or Element Transportation

Asset Trust and/or PNC Equipment Finance, LLC and/or GDS Express, Inc., Was the operator of

 

 

 

CaSeif\d§l'-%b'zozo/f>?%E§i'/\§MbiP??%'Eili§t/iivi EB€PO?WW&¢?S iB?LQ@\/%i§z%é%@@?'[>f 3

a certain tractor trailer owned by Defendant, Element Financial Corp. and/or Element
Transportation Asset Trust and/or PNC Equipment Finance, LLC and/or GDS Express, Inc.,
also traveling on the New Jersey Turnpike North in the City of Elizabeth, County of Union, and
State of New Jersey.

3. At the time and place aforesaid, Defendant, Arsan L. Womack, individually
and/or as servant, agent and/or employee of Defendant Element Financial Corp. and/or Element
Transportation Asset Trust and/or PNC Equipment Finance, LLC and/or GDS Express, Inc. did
own, operate, control and/or maintain their motor Vehicle iii a careless, reckless, negligent and
unreasonable manner, vehicle, so as to execute an illegal u turn across the highway in front of
Plaintiff’ s vehicle, causing a collision with Plaintiff’s vehicle.

4. As a direct and proximate result of the aforesaid carelessness and negligence of
the Defendants, Arsan L. Womack and Element Financial Corp. and/or Element Transportation
Asset Trust and/or PNC Equipment Finance, LLC and/or GDS Express, Inc., and the ensuing
collision, the Plaintiff, Kimberly Hardmon Was severely and permanently injured, suffered great
pain and mental anguish, was and will in the future require medical care and attention due to the
permanent nature of the injuries sustained, Was and will in the iiiture be compelled to expend
large sums of money for said medical care and attention in an attempt to cure herself, and was
and will in the future be prevented from engaging in her normal pursuits and daily activities

WHEREFORE, Plaintiff, Kimberly Hardmon, demands judgment against the
Defendants, Arsan L. Womack, Element Financial Corp. and/or Element Transportation

Asset Trust and/or PNC Equipment Finance, LLC and/or GDS Express, Inc. jointly and
severally, for:

Compensatory damages;

Reasonable attorneys fees;

lnterest and costs of suit; and,

For such other relief as the Court may deem appropriate

99 9"9°

 

 

 

 

 

CaSerfid§l'-f)b'z%@%?%E§tM§>EbiP??;‘éli?$§i¢\l/\ 55%%%61$/&¢?315&9@\/361{8'§05%§§$'91 9

WM
l. Plaintiff, Kimberly Hardrnon repeats and reiterates each of the allegations of the
foregoing Count, as though fully set forth at length herein.

2. The Defendant, Arsan L. Womack subsequent to the subject motor vehicle
accident, Was arrested and charged with resisting arrest and driving under the influence of

unknown drugs.

3. The conduct of the defendant, Arsan L. Womack as aforesaid was malicious,
willful, wanton, reckless and in deliberate violation of the Plaintiff’s civil and constitutional
rights. ln addition, defendant Womack’s conduct, along with his actions and behavior were
performed knowingly, intentionally, and maliciously, and were grossly negligent and defendant
acted With a reckless disregard for the safety of others including the Plaintiff, Kimberly Hardmon
and with a reasonable expectation that the conduct Would result in damage or injuries sustained
by individuals, including Plaintiff, Kimberly Hardmon.

4. As a direct and proximate result of the conduct of the Defendant, Arsan L.
Womack as aforesaid, the PlaintiH`, Kimberly Hardmon was injured.

WHEREFORE, Plaintiff, Kimberly Hardmon demands judgment against the Defendant,
Arsan L. Womack, individually, for:

Compensatory darnages;

Punitive damages;

Reasonable attorney’s fees;

Interest and costs of suit; and

For such other relief as the Court deems just and equitable.

.@P-.<=.O‘§»

IPLIRD_CO!J__PE

1. Plaintiff, Kimberly Hardmon repeats and reiterates each of the allegations of the

foregoing counts as though fully set forth at length herein.

 

 

 

CaS€ illd't@.\$i?él%@1'§31'l/)€slizo%@a+sttaé lMFllsa%le-'>/rl§sfaaQ:l/Qn%§@d%§¢¢'f>r 10

2. Defendant, Element Financial Corp. and/ or Element Transportation
Asset Trust and/or PNC Equipment Finance, Inc. and/or GDS Express, Inc. did not exercise
reasonable care in hiring Defendant, Arsan L. Womack in that they failed to conduct the
proper motor vehicle and/or criminal history checks and/or reference checks to determine
Whether Defendant, Womack had any prior criminal convictions for drugs, which would have
been apparent if Defendant, Element Financial Corp. and/or Element Transportation
Asset Trust and/or PNC Equipment Finance, LLC and/or GDS Express, Inc. had exercised
reasonable care in screening said employee.

3. Defendant, Element Financial Corp. and/or Element Transportation
Asset Trust and/or PNC Equipment Finance, LLC and/or GDS Express, Inc. allowed Defendant,
Womack to operate its vehicle and placed Defendant, Womack in a position where others could
be injured, including Plaintiff, Kimberly Hardrnoii.

4. Defendant, Element Financial Corp. and/or Element Transportation
Asset Trust and/or PNC Equipment Finance, LLC and/or GDS Express, lnc.’s failure to conduct
the proper background and/or reference checks was careless, reckless and negligent, and also
rises to the level of gross negligence

5. As a result of Defendant, Element Financial Corp. and/or Element
Transportation Asset Trust and/or PNC Equipment Finance, LLC and/or GDS Express, Inc was
careless, reckless, and negligent failure to exercise reasonable care, Plaintiff, Kimberly
Hardmon was severely and permanently injured, suffered great pain and mental anguish, was
and will in the future require medical care and attention due to the permanent nature of the
injuries sustained, was and Will in the future be compelled to expend large sums of money for
said medical care and attention in an attempt to cure herself, and was and will in the future be
prevented from engaging in her normal pursuits and daily activities.

WHEREFORE, Plaintiff, Kimberly Hai'dmon demands judgment against the Defendant,

 

 

 

CaSe filll§-'LC-Y)§Z%L%QT§S‘T li/)MO 99 f |1"3§% il\MFI-ng`> Q)f§t)$’l'i'§ns lll§]:§l_€l'$;lv'§(§)f$§@d%§gf l D: 11

Element Financial Corp. and/or Element Transportation Asset Trust and/or PNC Equipment

Finance, LLC and/or GDS Express, Inc. for:

a. Compensatory dainages;

b. Attorney’s fees;

c. Interest and costs of suit; and,

d. For such other relief as the Court may deem appropriate

FOURTH COUNT

1. Plaintiff repeats and reiterates each of the allegations of the foregoing counts, as
though fully set forth at length herein.

2. Defendant, Element Financial Corp. and/or Element Transportation

Asset Trust and/ or PNC Equipment Finance, LLC and/or GDS Express, Inc. further had an
obligation to properly train, supervise, manage and oversee all agents, servants and employees,
including Defendant, Womack in the scope of their employment, including, but not limited to,
the operation of their commercial tractor trailer vehicles.

2. Defendant, Element Financial Corp. and/or Element Transportation Asset Trust
and/or PNC Equipment Finance, LLC and/or GDS Express, lnc. further had an obligation to
implement the proper policies and procedures on the proper operation of their commercial
vehicles by its employees and to make sure these policies and procedures were followed and
complied with and that only properly trained, properly supervised and properly licensed
employees operate said commercial tractor trailer vehicles.

4. Defendant, Quality Companies LLC did operate said business in a negligent
and unreasonable manner in allowing Defendant, Womack to operate its, commercial vehicle
without having received the proper training, supervision, instruction and management, thus
negligently exposing individuals, including Plaintiff, Kimberly Hardmon to an unreasonable risk
of injury and harm on the roadways.

5. As a direct and proximate result of the aforesaid negligence, carelessness,

 

 

___`_`_,_ _

 

 

see ana-asianwarranting ns aar/iaaaaaaenaaraaw 12

and omissions of Defendant, Element Financial Corp. and/or Element Transportation
Asset Trust and/or PNC Equipment Finance, LLC and/or GDS Express, Inc. Plaintiff, Kimberly
Hardrnon Was severely and permanently injured, suffered great pain and mental anguish, was
and will in the future require medical care and attention due to the permanent nature of the
injuries sustained, was and will in the iiiture be compelled to expend large sums of money for
said medical care and attention in an attempt to cure herself, and was and will in the future be
prevented from engaging in her normal pursuits and daily activities

WHEREFORE, Plaintiff, Kimberly I-Iardmon demands judgment against the Defendant,

Element Financial Corp. and/or Element Transportation Asset Trust and/or PNC Equipment

Finance, LLC and/or GDS Express, Inc for:

a. Compensatory damages;
b. Attorney’s fees;
c. Interest and costs of suit; and,
d. For such other relief as the Court may deem appropriate
FIFTH COUNT
1. Plaintiff repeats and reiterates each of the allegations contained in the foregoing

counts, as though fully set forth at length herein.

3. Defendant, Element Financial Corp. and/or Element Transportation Asset Trust
and/or PNC Equipment Finance, LLC and/or GDS Express, Inc. ‘s actions in failing to
implement reasonable policies and procedures and in failing to properly train supervise and/or
manage Defendant, Womack, and in failing to conduct the proper criminal background checks,
reference checks, as well as driving history which would have shown that said Defendant,
Womack had prior criminal convictions, possibly resulting in incarceration for drug possession
and use, which would have been apparent if Defendants aforesaid had exercised reasonable care
in screening said employee.

3. Defendant, Element Financial Corp. and/or Element Transportation

 

 

CaS@ ala:a-a%%a-§Siliaat>aasaa iMFlsd/%iaaaasraaenaa@a§@af>: 13

Asset Trust and/or PNC Equipment Finance, LLC and/or GDS Express, Inc. allowed Defendant,
Womack to operate its vehicle and placed Defendant, Womack in a position where others could
be injured, including Plaintiff, Kimberly Hardmon.

4. Defendant, Element Financial Corp. and/or Element Transportation Asset Trust
and/or PNC Equipment Finance, LLC and/or GDS Express, Inc.’s actions and/or inactions
aforesaid were malicious, willful, wanton, reckless and in deliberate violation of the Plaintiff’s
civil and constitutional rights and Defendants acted with a reckless disregard for the safety of
others including the Plaintiff, Kimberly Hardmon and with a reasonable expectation that
Defendant, Womack’s conduct would result in damage or injuries sustained by individuals,
including Plaintiff, Kimberly Hardmon.

5. As a direct and proximate result of the aforesaid conduct of Defendant,

Element Financial Corp. and/or Element Transportation Asset Trust and/or PNC Equipment
Finance, LLC and/or GDS Express, lnc., Plaintiff, Kimberly Hardmon was severely and
permanently injured, suffered great pain and mental anguish, was and will in the future require
medical care and attention due to the permanent nature of the injuries sustained, was and will in
the future be compelled to expend large sums of money for said medical care and attention in an
attempt to cure herself, and was and will in the future be prevented from engaging iri her normal

pursuits and daily activities.

WHEREFORE, Plaintiff, Kimberly Hardmon demands judgment against the Defendant,
Element Financial Corp. and/or Element Transportatioii Asset Trust and/or PNC Equipment
Finance, LLC and/or GDS Express, Inc. for :

Compensatory damages;

Punitive damages;

Attorney’s fees‘,

lnterest and costs of suit', and,

For such other relief as the Court may deem appropriate

QP-P;~'rs»

 

 

 

CaSe fAl]l?-_LC-%b%gl%g_§ 81- MMORBO f il §§Eé L\|V| FI`E!S% %11210 r§ns ll)[§‘q_e€%§|%§@§fi@§fm' 14

SIXTH COUNT

l. Plaintiff, Kimberly Hardmon repeats and reiterates each of the allegations of the
foregoing Counts, as though fully set forth at length herein.

2. Defendants John Does l-10 and ABC Cos. 2-10, represent fictitiously named
individuals and/or business entities who owned, operated, controlled, repaired and/or
maintained, any vehicle, or who may have contributed to the training of the defendant,

Arsan L. Womack in the use and operation of tractor trailers, and who may have contributed o
or provided Defendant, Womack with illegal substances leading to his driving while under the
influence of unknown drugs as charged, or who may have caused the accident or contributed
to the happening of the accident herein not identified herein.

3. To date, the names of these individuals and/or business entities are unknown to
Plaintiff. Plaintiff reserves her right to amend the within Complaint to incorporate the name of
such individuals and/or entities in the event their names are identified and/or liability of same are
identified during the normal course of discovery.

WHEREFORE, Plaintiff`, Kimberly Hardmon does hereby demand judgment against
the Defendants, John Does l-10 and/or ABC Cos 2-10, for

Compensatory damages;

Attomey’s fees;

lnterest and costs of suit; and,

For such other relief as the Court may deem appropriatel

s=-s>.@‘z>=

Main
Plaintiff hereby demands a trial by jury on all issues so triable.

DESIGNATION OF TR]AL COUNSEL

Pursuant to Rule 4: 25-4, Sean M. Mahoney, Esq. is hereby designated as trial counsel.

 

.. _.\._._

 

 

 

Case Wif$<?é]zfz%@i§$i“('£\élzo?é’?\t%lf% KMFP>%%%i/Q§ii§nSWSQECi/%)la%f’s%%i'D: 15

DEMAND FOR ANSWERS TO UNIFORM AND SUPPLEMENTAL
INTERROGATORIES

Pursuant to Rule 4:17-1, Plaintiff hereby demands Answers to Unif`orm Interrogatories
Form C, C(l) and the Supplemental Interrogatories included herein, within sixty (60) days of the

filing of defendants’ Answer to this Complaint,
DEMAND FOR NOTICE TO PRODUCE

Pursuant to Rule 4:18-1, Plaintiff hereby demands documents in response to the Notice
to Produce included herein within fifty (50) days of the filing of defendants’ Answer to this

Complaint.

STATHIS & LEONAR])IS LLC
Attorneys for Plain ‘ -

sEAN M. MWEY

By:

 

DATED; ///}é//Y

CERTIFICATION

It is hereby certified that to the best, present knowledge of Counsel for
Plaintiff, that the matter in controversy Which is the subject of this litigation involving the named
parties hereto, is not the subject matter of controversy in any other pending litigation or
arbitration proceeding, and to the best of my knowledge and belief, no other action or arbitration
proceeding is contemplated

To the best of my knowledge, information and belief, there are no other parties to be

joined iii this action, and l recognize my continuing obligation to file and serve on all

 

parties and the Court an amended certification if there is a change in the facts herein.

 

 

sara aaa 9119-81§-1%@)101211111&111M areas/isaarageasastraw16

I further certify that confidential personal identifiers have been redacted from documents
now submitted to the court, and Will be redacted from all documents submitted in the future iii
accordance with Rule l:38-7(b).

I further certify that this Third Amended Complaint is filed by leave of Court.

I further certify that the foregoing statements made by me are true. I am aware that if any
of the foregoing statements made by me are willfully false, I am subject to punisl 1 ent.

 

 

sEAN M. MAHoNEYU

DATED; '//%// 7

 

 

 

Case 2:19-cv-00470-ES-|\/|AH Document 1 Filed 01/15/19 Page 17 of 30 Page|D: 17

Exhibit “B”

CaS@ neV.asa@.-ra-inizaeeaa11411312111111.11.e@t@aasa@aae11 18

KlMBERLY HARDMON, AN lNDlV|DUAL Plaintiff Superlor Court of New Jersey
vs. Law Divislon
ARSAN L. WoMAcK, AN lNolv\ouAL, ET Defendant Mfdd'€$ex C°'-'"fy
A|_ Docket Number: MlD'L-002275-18
Person to be served (Name & Address):
GDS EXPRESS’ |NC_ AFFiDAVlT OF SERV|CE
1270 HILB|SH VE. .
AKRON' OH 4£312 (For Use by Private Service)
Attorney: Cost of Servica pursuant to R. 4:4-3(0)

SEAN MAHONEY, ESQ.

$
Papers Served: Summons. Third Amended Complaint, Jury Demand, Designation Of Trlal Counsel, Demand For Answers To
Uniform And Supplemental lnterrogatories, Demand For Notice To Produce, Certlflcation, Supplemental interrogatories To

Deft..Womack, Notice To Produce To Dett.. Womack, Supp|emental lnterrogaton’es To Defendant Companies, Notice to Produce
Defendant Companles

Servlce Data:

 

 

   

 

 

 

 

   
 

Served Successfully )§, Not Served Data: 1211 912018 Time: 10:30 am Attempts:
Delivered a copy to him / her personally Name of Person Served and relationship / title:
l.ett a copy with a competent household
member over 14 years of age residing MARK WH|TACRE
therein AGENT/MANAG!NG AoENT
X Left a copy with a person authorized to
accept service. e.g. managing agent,
registered agent, etc.
Description of Person Accepting Service:
Sex: M Age: 45 Height: 5'9" Weight: 170 Skln Color: WH|TE Hair Co|or: SALT &
PEPPER
Comments or Remarks:
Server Data:
Subscn'bed and Sworn to before me on |?»[?-O 2018 |. BEN PURSER, was at the time of service a
ona\||y known to mev competent adult not having a direct interest in the
f .:-',-` .`_`_ litigation l declare under penalty of perjury that the
_ ; ;'C 1 1.._¢\§]; J`_~“,.r_.j§,_§ f._ LEWV_ i for r-i .l rue and correct
Nor._¢\§h' aunt-lo '-, 1 '1-_-= ' ' s l f _./-
* _i` . '- r'-` ' - t.:o'1'~='-1Y.'1‘t¢t'-,LEC (_g+g ' fp ` /z*zo[,%g
:l ‘i _: y g;‘;'/ ` ~ U 0 |‘OC€SS SEN€\' a e
l, _- _'_;_.; t ;j
_ = »/ ii 1 ~"111__5:»..11.=¢@= sTArus, L.L.c.
3 J“' 39 '9 1509 Stuyvesanl Avenue

 

union, NJ 07083

must eaa-1414

our Job serial Number: srs-2018053935
Ref: 16-3aaosMM

Case 2:19-cv-OO470-ES-|\/|AH Document 1 Filed 01/15/19 Page 19 of 30 Page|D: 19

Exhibit “C”

Case 2:19-cv-OO470-ES-|\/|AH Document 1 Filed 01/15/19 Page 20 of 30 Page|D: 20

SALMON, RICCHEZZA, SINGER & TURCHI LLP

By: Zachary J. Ballard, Esq. Attorney ID# 14472007
David J. Jones, Esq. Attorney ID# 151832015l

123 Egg Harbor Road, Suite 406

Sewell, New Jersey, NJ 08080

(856) 354-8074

Attorneysfor Defendant, GDS Express, Inc.

 

KIMBERLY HARDMON, an individual : SUPERIOR COURT OF NEW JERSEY
' LAW DIVISION ~ MIDDLESEX COUNTY
Plaintiff, :
V. : DOCKET NO.: MlD-L-2275-18

ARSAN L. WOMACK, an individual; :

EI_,F.M`ENF FlNANCIAL CORP., a : NOTICE OF REMOVAL
business entity; ELEMENT '

TRANSPORTATION ASSET TRUST, a

business entity; PNC EQUIPMENT

FINANCE, LLC, a business entity', GDS

EXPRESS, INC., a business entity; JOHN

DOES 1-10, fictitious individuals; and

ABC COS. 3-10, fictitious business

entities,

Defendants

To the Clerk of the Court:
Pursuant to 28 U.S.C. §1446(D), Defendant, GDS Express, Inc., file herewith a copy of

the Notice of Removal Which was filed in the United States District Court for the District of New

Jersey. See attached, Exhibit “A.”

SALMON RICCHEY llINGER & TURCHI LLP

By:

 

Zachary J. B‘ lard, Esquire
David J. Jon s, Esquire

Dated: January 15, 2019

Case 2:19-cv-OO470-ES-|\/|AH Document 1 Filed 01/15/19 Page 21 of 30 Page|D: 21

SALMON, RICCHEZZA, SINGER & TURCHI LLP

By: Zachary J. Ballard, Esq. Attorney ID# 14472007
David J. Jones, Esq. Attorney ID# 151832015

123 Egg Harbor Road, Suite 406

Sewell, New Jersey, NJ 08080

(856) 354-8074

Attorneysfor Defendant, GDS Express, Inc.

 

KIMBERLY HARDMON, an individual : SUPERIOR COURT OF NEW JERSEY
' LAW DIVISION - MIDDLESEX COUNTY
Plaintiff, :
v. : DOCKET NO.: MlD-L-2275-18

ARSAN L. WOMACK, an individual; :

ELEMENT FINANCIAL CORP., a : NOTICE OF REMOVAL
business entity; ELEMENT ‘

TRANSPORTATION ASSET TRUST, a

business entity; PNC EQUIPMENT

FINANCE, LLC, a business entity; GDS

EXPRESS, INC., a business entity; JOHN

DOES l-lO, fictitious individuals; and

ABC COS. 3-10, fictitious business

entities,

Defendants
lt is hereby certified that a true and correct copy of the within captioned Notice of
Removal Pursuant to 28 U.S.C. §1446(D) Was served via First Class Mail on the below counsel:

Sean M. Mahoney, Esquire
Stathis & Leonardis, L.L.C.
32 South Main Street
Edison, New Jersey 08 837
Attorneyfor Plaintiff, Kimberly Hardmon

Andrew J. Bayne, Esquire
The Bayne Law Group LLC
116 Village Boulevard, Suite 235
Princeton, NJ 08543-3036
Attorney for Defendani.‘s, Element Transportation Asset T rust
and Element Financial Corp.

Case 2:19-cv-OO470-ES-|\/|AH Document 1 Filed 01/15/19 Page 22 of 30 Page|D: 22

Thomas P. Stevens, Esquire
FLAMM WALTON HEIMBACH
794 Penllyn Pike, Suite 100
Blue Bell, PA 19422
Attorney for Defendant, PNC Equipment Finance, LLC

Arsan L. Womack
71740 Robinwood Drive

Tobyhanna, PA 18466
Unrepresented Party

SALMON RICCH SINGER & TURCHI LLP

By:

 

Zachary J. Bylard, Esquire
David J. .loii S, Esquire

Dated: January 15, 2019

Case 2:19-cv-OO470-ES-|\/|AH Document 1 Filed 01/15/19 Page 23 of 30 Page|D: 23

Exhibit “D”

CaS€ 2219-CV-OO470-ES-|\/|AH

.¢ t
$-Ulo'lll
en voi.icz
°1 iime
m
` m n 1 l

oz vi uh'um

o l. meat
01 .»¢m¢ 1110 nonmole nn

h
hint pmm commits 131-c

mdin-¢S‘H'I W. 19181' B'l‘

1b

KH'I'L ’.\'1'- N'HI

1!¥|||'.\ \SI\!’DZBS 232
Mh I'IS

ohan an []n.r.ms
m¥. []smn guam norm
N“h`°,_..* BP\MN

MN

°“ ssi w

w

DU

gil,nmu
leml-NMM
limine

wl" millm LLC

2012

m crain memo mut
0 reul¢ s
m 22 nri'iiciian onGRAM

Document 1 Filed 01/15/19 Page 24 of 30 Page|D: 24

Pnlli.‘o Cruh

hl|dlr\l¢~`~¢\\'ih-

-H:;_iit »

Fnt
mn
n m il l:mu

m Fnlft
NEW-Main

03 ID.EZD|E -14.2

VZ

1' HWMU
ld!lnvl 100 EDNNA`{ COURT

HDRGMI'\’ l ll.i'l.i 3

F~BDU?ll 1b D°DO BLK 2015 I'INIW'.I' HJ

03 .\"l 01 18
"f AID 65

caselaw gm th¢c
mci flaum nunc Durh¢
Rmt.\:°,__'» DPM

»?”.¢°»'<;> ’"»;,"""
mo

 

o:ivor ll did not provide a account isn D01020160012'ID}»

Drivet I! stated in ¢£¢ecti It: looked liko cho truck voa conducting ii U turn and it crooand
the lanel. I tried co bnth ind nerve but couldn’t avoid il:.

(¢:nnl:inued no next pagel

BMR`II’B DA.NAGE him 90 IUX §0|2 WO'ODBIIDUI NJ 07095
1 9

Pc'o'nq mcan¢\'m
1

il'l‘\ EJG‘.'

1105 Ill”m FI- f°lmlr"¢l¢ 'A \I|$l

f
250 MNI m. leWlL‘-li IJ "1||

3d (V¢W‘ C¥ICLI, le, IJ 3|.\.

 

NJTR-i ou.n.mi 5733

Case 2:19-cv-OO470-ES-|\/|AH Document 1 Filed 01/15/19 Page 25 of 30 Page|D: 25

a 'l Pollcu Cras|l
~ lii-MU?OA
ramos E:E:r on
il 'rn; "°"'
lung FM: _
mm
( § . 6 2 ll 4 6 - 'F 4 .

V)

01 manner
01 umwa i»-i

01

IOQND CIV'IC 120 3011 1|\ l?h‘! HJ
19171|276 9903 al 15

110 66

cwt-gm gm gmi-wa ’*‘°“"‘°“V"'l"°"° annum gm 13
nova Dh~n gm Dum m.°““ BEB A‘I'I‘ACHBD whom r,p~: me\ flow

M¢v°._._." |JN¢*-o unw:v,__i g

W
_B?",¢Snl mm lg»i“" ncr
DE|O DEI

l

driver ll Itlr.nd in l£¢aeti I lim ii truck heading straight icc iu. I tried to ilwu-vs to the
left to avoid being hil:.

investigation rivasl»d; Vnhich l! and ll vera trovlling nurr_hbo\md on the NJ'|'P with which

02 being in tunc ct vehicle ll Lu the lott lima. vehicle ll uni traveling northbound on
(aonr.inu¢d on nut pag°l

ll C°NL’RL°TE DMQGB NJTP 110 BOX 5042 WOODBRIDGB Ni'l D'ID!$

 

 

NJ`TR-l (i~l~i 0¥?0061

Case 2:19-cv-OO470-ES-|\/|AH Document 1 Filed 01/15/19 Page 26 of 30 Page|D: 26

ngq 1 al 4
New Jersey Polico Crash lnvesllgailon Repon ram own _§M!..MR_ com _`£L l

 

 

Moior Vehicla Cresh Descrip,|inn station smu _ _ gm N,, 230-antonino _

 

 

 

the NJ!‘F le the right llone. Veh.L¢ile il attended to oke e U mo in the middle et the highwey.
vehicle ll then wee hauling southbound in the left lone when |.t etru¢|¢ which ll then Veh£ele
IJ. Vehiele ll vel chen puehed into the left ehou.l.dez concede begins Dmge to Veh.lole 01 ven
odor md included r.he entire front pell-agee side ot the veh!.:h. badge to vehicle li vel major
md included the entire beth elden of me vehicle. omge co vehicle ll vel lean-ute end included
die front end of the vehicle,

Dr£vez 01 wee melted lex Bluding, Reeiut:|.og meet. end Drivh\g male broadened llee
00302016011194/n030201.600121bl . Drivex~ n end Driver h were treated for Lnju:.i.ee end m.

nga ll. see bass umw nonunion
page 01, n¢_z mm name rs name 'ro es minn rim zim.omc¢ ny minimal untrue

Mfl~i\.h‘ HCHIC‘J¢ lliol°ll° l will-36 l RIEKLISS DIIIVING

_..

um WD‘|¢.»\|'.'K 816010!21 39!{-6'¢' l OBITIUC!INU !A.SSAGI .0! Ul'm timch

Dl S'H\BITCMH

umw women noonan t nis-os.i l mesa mr ml cue-en umw

sum munoz minimize l 1919-lan l robisova werner nunc

item i¢oiu\r:x execution t sail-one | mmc on mm uses-noaa

item women airplanes r 1514-91 l mi.m re Yxei.n nom or wm ro
manner volumes

mem minn 216010526 l Js:l~ns ) u-mn oil comm/max ca wm v!sw
oBB'rRut'.'t' U-rtlklll RGN

mem women xl€ol.ollz‘r l 3514-12” ) mm scm or nccxonr! immune
rmom INJURY)

mm max umwa l asu-no ) nunn re aaron mcan

 

 

 

7)30

 

N"R`M ("’"» ml ora-1 swan ' ' wanam-

Case 2:19-cv-OO470-ES-|\/|AH Document 1 Filed 01/15/19 Page 27 of 30 Page|D: 27

Poge‘uli

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

New Jersey Po\lce Crash lnvast|gallon Rapan ponce o¢pv -'l‘l'l\‘l‘¢ ’01¢"»'¢ coue: __‘F__.
Molor Veh|da Crash Descn'ptiun sulou: _ _ _ N*‘"\” __ can No: °°" '"1"°’°" "
|__ Nof To Sc:a!a
NJTF ana MP 103
EL|ZABETH
mm
FLEDTNE
scene
7330

 

Nm_1A W'm, D?Ah 8'¢'.\'.4.!\ wrmd

Case 2:19-cv-OO470-ES-|\/|AH Document 1 Filed 01/15/19 Page 28 of 30 Page|D: 28

Exhibit “E”

Case 2:19-cv-00470-ES-|\/|AH Document 1 Filed 01/15/19 Page 29 of 30 Page|D: 29

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

KIMBERLY HARDMON, an individual

Plaintiff,
v.

ARSAN L. WOMACK, an individual;
ELEMENT FINANCIAL CORP., a business
entity; ELEMENT TRANSPORTATION
ASSET TRUST, a business entity; PNC
EQUIPMENT FINANCE, LLC, a business
entity; GDS EXPRESS, INC., a business
entity; JOHN DOES 1-10, fictitious
individuals; and ABC COS. 3-10, fictitious
business entities,

Defendants

 

CIVIL ACTION - LAW

No.

 

 

CONSENT TO REMOVAL PURS`UANT TO 28 U.S.C. § 1441

Pursuant to 28 U.S.C. § 1441, Defendant, PNC Equipment Finance, LLC, does not object

to the removal of this proceeding from the Superior Court of New Jersey, Middlesex County to

the United States District Court for the District of New Jersey.

Defendant, PNC Equipment Finance, LLC reserves all rights and defenses, none of Which

are waived.

Respectfully submitted,

FLAMM WALTON HEIMBACH

By:

w

Thomas P. Stevens

794 Penllyn Pike, Suite 100
Blue Bell, PA 19422
tstevens@flammlaw.com
Attorney for Defendant,

PNC Equipment Finance, LLC

Dated: January 10, 2019

Case 2:19-cv-00470-ES-|\/|AH Document 1 Filed 01/15/19 Page 30 of 30 Page|D: 30

lN THE UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

KIMBERLY HARDMON, an individual

Plaintiff, CIVIL ACTION - LAW

v.
No.

 

ARSAN L. WOMACK, an individual;
ELEMENT FINANClAL CORP., a business
entity; ELEMENT TRANSPORTATION
ASSET TRUST, a business entity; PNC
EQUIPMENT FINANCE, LLC, a business
entity; GDS EXPRESS, INC., a business
entity; JOHN DOES 1-10, fictitious
individuals; and ABC COS. 3-10, fictitious
business entities,

De'fencla.nts

 

CONSENT TO REMOVAL PURSUANT TO 28 U.S.C. 5 1441
Pursuant to 28 U.S.C. § 1441, Defendants, Element Transportation Asset Trust and
Element Financial Corp. (hereinafter, the “Element Defendants”), consent to the removal of this
proceeding from the Superior Court of New Jersey, Middlesex County to the United States
District Court for the District ofNew Jersey.
The Element Defendants reserve all rights and defenses, none of Which are waived.
Respectfully submitted,

THE BAYNE LAW GROUP LLC

By:

 

116 Village Bou evarcl, Suite 235 '“’

Princeton, NJ 08543-3036

abayne@baynelaw.com

Attorney for Defendants, Element Transportation
Asset Trust and Element Financial Corp.

Dated: ( 21 g 12qu

